Citation Nr: 0400957	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from February 1972 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

A hearing was scheduled at the RO before a Veterans Law Judge 
of the Board in October 2002 pursuant to the veteran's 
request.  The veteran failed to report for his hearing.  As 
the veteran failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.

It is noted that the issue of entitlement to service 
connection for diabetes mellitus had been previously denied.  
Effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for type II diabetes 
based on exposure to certain herbicide agents.  66 Fed. Reg. 
23168 (2001).  When a provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288 
(1993).  As such, the veteran's claim of entitlement to 
service connection for type II diabetes mellitus will be 
considered on a de novo basis.  There is no current claim for 
reopening a claim for service connection for type I diabetes.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he has type II diabetes mellitus, 
which is related to service.  The veteran's service medical 
records contain no complaints or treatment for diabetes.  
Urinalysis testing conducted on enlistment and separation 
examinations were negative for albumin and sugar.  Testing on 
a VA examination in October 1977 is likewise negative for 
pertinent history or findings.  

Clinical records from September 1978 and October 1978 show 
that the veteran was treated and diagnosed with diabetes 
mellitus.

In May 1984, a private physician stated that a former 
associate of his, Dr. R saw the veteran and he had a 
diagnosis of diabetes mellitus, however the physician could 
not give the details of a patient he had not seen.  Later in 
August 1984, the same physician stated that Dr. R. initially 
saw the veteran, on November 28, 1977.  It was noted that the 
available history revealed that his symptoms were present for 
about two weeks before that time, thus it would appear that 
the veteran had developed acute diabetes at the time of the 
November 1977 visit.

In October 1993, an endocrinologist who had cared for the 
veteran since August 1992, reported that the veteran had type 
I diabetes mellitus, which was initially diagnosed in 
November 1977, however research indicated that the 
progression of the disease occurred over years and the 
endocrinologist said with certainty that the veteran diabetes 
was incurred during his military service. 

A VA treatment record of July 2001 reported that the veteran 
was seen for a follow up of diabetes mellitus.  He reported 
that he had low morning blood sugar levels and lost weight, 
which he attributed to his diet and insulin.  The impression 
was type II diabetes mellitus, on insulin.  

An August 2002 report from a VA examiner opined that the 
veteran had diabetes of atypical variety that was 
characterized by an acute onset often with ketosis, which is 
secondary to profound suppression of beta cell function from 
severe hypoglycemia and that that the veteran did not have 
type I diabetes but that he may be a classic type II 
diabetic.  

Therefore, a VA examination of the veteran and a medical 
opinion based on consideration of his documented medical 
history and assertions, and on any additional medical 
background pertaining to service that may become available, 
is needed to properly adjudicate the claim on appeal.  

Additionally, on correspondence in June 2002 and subsequently 
in August 2002, the veteran reported exposure to Agent Orange 
herbicides and that he was in Vietnam.  In June 2002, the 
veteran submitted a DD Form 215 showing that he received a 
Vietnam Service Medal w/2 Bronze Service Stars and the 
Vietnam Gallantry Cross Unit Citation w/Palm.  It does appear 
that he was in Vietnam during his initial period of service.  
This needs further evaluation.  Therefore, the veteran's 
service in Vietnam should be verified.  

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.

2.	The RO should locate and include in 
the claims folder any service 
personnel records for the veteran 
showing service in Vietnam from 1972 
to 1976.  The veteran should be 
contacted for assistance in 
identifying units and where the 
records might be located.  
Additionally if he has copies of any 
active duty orders, he should submit 
those records.  

3.	After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the current 
nature and likely etiology of the 
veteran's type II diabetes mellitus.  
The entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based on the examination of the 
veteran and review of the record, the 
examiner should offer an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not that any 
currently diagnosed type II diabetes 
mellitus was incurred in or aggravated 
during the veteran's active military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the 
Board, if in order.  The appellant has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




